DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, Claims 1, 2, and 10 in the reply filed on 4 November 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is allowable. The restriction requirement relating to Claims 11-14, as set forth in the Office action mailed on 7 September 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement as applied to Claims 11-14 is withdrawn.  Claims 11-14, directed to a method for preparing the product of Claim 10, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, Claims 3-9, directed to a prepreg, a copper clad laminate, a printed circuit board, and a method for preparing the product of Claim 1, are withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In summary, Claims 1, 2, and 10-14 are currently under consideration.  Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.
Applicant’s election with traverse of species represented by formula (1) with an R group represented by formula (3) and the Y group specified in the Applicant’s response is acknowledged.  The traversal is on the ground that search and examination of all currently presented species can be made without serious burden.  This is found persuasive.  The species presented in Claim 1 are sufficiently limited in number that search and examination of all claimed species can be made without serious burden.  Therefore, the requirement for election of species presented in the Office action dated 7 September 2021 has been withdrawn.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujioka et al. (US 4,598,115).  Kodemura et al. (US 2003/0181580) is cited as an evidentiary reference.
Regarding Claim 1, Fujioka’s Example 1 illustrates a bismaleimide (BMI) resin obtained from N,N’-4,4’-diphenylmethane bismaleimide (col. 5, line 65 - col. 6, line 24).  This BMI corresponds to the claimed formula (1) where R is represented by formula (2) and X is a carbon atom.  
The instant specification indicates that a BMI may be “modified” by combining it with various additional components such as aromatic diamines (specification at p. 3, lines 9-12).  Fujioka’s BMI corresponding to the claimed formula (1) is combined with 4,4’-diaminodiphenylmethane (col. 5, line 65 - col. 6, line 19).  This compound is recognized in the art as an aromatic diamine.  Therefore, Fujioka’s BMI reads on a modified BMI as claimed.
Regarding Claim 2, the BMI of Example 1 described above has a glass transition temperature (Tg) of 320°C (col. 7, Table 2).  The dielectric constant (Dk) and dissipation factor (Df) of this example are not measured.  
Although these properties are measured for other examples, they are measured according to JIS C-6481 (col. 9, Table 4).  As evidenced by Kodemura, this method measures the indicated properties at 1 MHz (p. 8, [0094]).  Therefore, any Dk and Df values disclosed by Fujioka are not comparable to the claimed Dk and Df which must be measured at 10 MHz. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  The product of Fujioka’s Example 1 is structurally identical to the modified BMI of Claim 2 and exhibits a Tg falling within the claimed range.  Products of identical chemical compositions cannot have mutually exclusive properties.  Therefore, the BMI of Fujioka’s Example 1 will necessarily possess Dk and Df values falling within the claimed range.

Allowable Subject Matter

Claims 10-14 are allowed.  The following is an examiner’s statement of reasons for allowance: 
A thorough search of the prior art has revealed that BMI resins characterized by a structure represented by the claimed formula (1) where R is a group represented by formula (5) are not known in the art.  In addition, no BMI resins are known in the art that are sufficiently close in structure to render the claimed formula (1) obvious.  Therefore, Claim 10 is allowable over the prior art.  Claims 11-14 are drawn to a method for preparing the product of Claim 10, and are allowable at least by virtue of the fact that they require all elements of an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762